Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as of
October 30, 2020, is among CONTANGO OIL & GAS COMPANY, a Texas corporation (the
“Borrower”); each of the undersigned Guarantors (collectively with the Borrower,
the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 17, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B. The Borrower, the Administrative Agent and the Lenders party hereto have
agreed to amend certain provisions of the Credit Agreement, as more fully set
forth herein.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Third Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Third Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) Each of the following definitions is hereby added to Section 1.02 in its
appropriate alphabetical order to read as follows:

“Borrowing Base Redetermination Period” means (i) the period from and including
April 1 of each year (or, if earlier, the date on which the January 1 Reserve
Report is delivered to the Administrative Agent) through and including the
Scheduled Redetermination Date for the May 1 Scheduled Redetermination (or, if
such Scheduled Redetermination is postponed by the Lenders pursuant to
Section 12.02(b)(ii), on May 1 of such year); and (ii) the period from and
including October 1 of each year through and including the Scheduled
Redetermination Date for the November 1 Scheduled Redetermination.

“Free Cash Flow” means, for any fiscal quarter for which financial statements
have been delivered (for purposes of Section 9.04(c)), (a) EBITDAX for

 

Page 1



--------------------------------------------------------------------------------

such fiscal quarter minus (b) the increase (or plus the decrease) in non-cash
working capital for such fiscal quarter minus (c) the sum, in each case without
duplication, of the following amounts paid during such fiscal quarter:
(i) voluntary and scheduled cash prepayments and repayments of Debt during such
fiscal quarter, in each case, which cannot be reborrowed pursuant to the terms
of such Debt (and for the avoidance doubt, in the case of a voluntary or a
mandatory prepayment of Borrowings, solely to the extent such prepayment is
accompanied by a simultaneous and equivalent reduction in the Commitments), (ii)
the aggregate amount actually paid in cash by the Borrower and its Subsidiaries
during such fiscal quarter on account of capital expenditures, (iii) interest
expense paid in cash during such fiscal quarter, (iv) taxes paid in cash during
such fiscal quarter, (v) exploration expenses paid in cash during such fiscal
quarter, (vi) Restricted Payments made in cash (other than to the Borrower or
any Guarantor) during such fiscal quarter, and (vii) to the extent not included
in the foregoing and added back in the calculation of EBITDAX for such fiscal
quarter, any other cash charge that reduces the earnings of the Borrower and its
Subsidiaries except, in the case of each of the forgoing clauses in this
definition, to the extent financed with proceeds of issuances of any Equity
Interests or capital contributions other than proceeds from Disqualified
Capital.

“Merger Sub” means Michael Merger Sub LLC, a Delaware limited liability company.

“Mid-Con” means Mid-Con Energy Partners LP, a Delaware limited partnership.

“Mid-Con Merger” means the merger of Mid-Con with and into Merger Sub (with
Merger Sub surviving as a Subsidiary of Borrower) pursuant to the terms and
conditions of the Mid-Con Merger Documents.

“Mid-Con Merger Documents” means (a) that certain Agreement and Plan of Merger,
by and among the Borrower, Merger Sub, Mid-Con and Mid-Con Energy GP, LLC, as
general partner of Mid-Con, dated October 25, 2020, as amended, restated,
supplemented or otherwise modified from time to time; and (b) all agreements,
instruments and documents executed and delivered in connection therewith, as
amended.

“Mid-Con Merger Reserve Report” means the reserve report dated July 1, 2020 and
prepared by Mid-Con with respect to the Mid-Con Properties.

“Mid-Con Properties” means the Oil and Gas Properties and other Properties
acquired by the Borrower or its Subsidiaries pursuant to the Mid-Con Merger
Documents.

 

Page 2



--------------------------------------------------------------------------------

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of October 30, 2020, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.

“Third Amendment Reserve Reports” means the collective reference to (a) the
reserve report dated July 1, 2020 and prepared by the Borrower with respect to
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Subsidiaries; and (b) the Mid-Con Merger Reserve Report.

(b) Each of the following definitions in Section 1.02 is hereby amended and
restated in its entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment and the Third Amendment, and as the same may from time to time
be further amended, modified, supplemented or restated.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the applicable rate per annum set forth in the Borrowing Base Utilization Grid
below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

Borrowing Base

Utilization

Percentage

   <25%   

³25%, but

<50%

  

³50%, but

<75%

  

³75%, but

<90%

   ³90%

ABR Loan

Margin

   2.000%    2.250%    2.500%    2.750%    3.000%

Eurodollar Loan

Margin

   3.000%    3.250%    3.500%    3.750%    4.000%

Commitment

Fee Rate

   0.500%    0.500%    0.500%    0.500%    0.500%

Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change in the
Borrowing Base Utilization Percentage and ending on the date immediately
preceding the effective date of the next such change; provided, however, that if
at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” and the “Commitment Fee Rate”
shall mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level, beginning on the date of such
failure until such Reserve Report is delivered.

 

Page 3



--------------------------------------------------------------------------------

2.2 Amendments to Section 2.07(a). Section 2.07(a) is hereby amended and
restated in its entirety to read as follows:

(a) Borrowing Base as of the Third Amendment Effective Date. For the period from
and including the Third Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $130,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 2.07(g) or Section 8.13(c). For the avoidance of doubt, the
redetermination of the Borrowing Base on the Third Amendment Effective Date
constitutes the November 1, 2020 Scheduled Redetermination.

2.3 Amendment to Section 2.07(g). Section 2.07(g) is hereby amended and restated
in its entirety to read as follows:

(g) Automatic Quarterly Borrowing Base Reduction. Notwithstanding anything to
the contrary contained herein, the Borrowing Base then in effect on March 31,
2021 shall be automatically reduced by an amount equal to $10,000,000, effective
immediately on such date (the “Automatic BB Adjustment Date”), without any
further action by the Borrower, the Administrative Agent or the Lenders (such
automatic reduction to the Borrowing Base, the “Automatic BB Adjustment”). For
the avoidance of doubt, the Automatic BB Adjustment shall not constitute a
Scheduled Redetermination or Interim Redetermination.

2.4 Amendments to Section 3.04(c)(vii). Section 3.04(c)(vii) is hereby amended
by: (a) replacing the phrase “any Automatic BB Adjustment” therein with the
phrase “the Automatic BB Adjustment”; (b) replacing the phrase “each Automatic
BB Adjustment” therein with the phrase “the Automatic BB Adjustment”; and
(c) replacing the phrase “the corresponding Automatic BB Adjustment Date”
therein with the phrase “the Automatic BB Adjustment Date”.

2.5 Amendment to Section 8.18. Section 8.18 is hereby amended and restated in
its entirety to read as follows:

Section 8.18 Minimum Hedging. (a) On or prior to the date that is thirty
(30) days after the Third Amendment Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall
provide evidence to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, that the Loan Parties shall have
entered into Swap Agreements with one or more Approved Counterparties hedging
minimum notional volumes of at least 75% of the reasonably projected production
of crude oil and natural gas, calculated on a combined basis and on a barrel of
oil

 

Page 4



--------------------------------------------------------------------------------

equivalent basis, from proved developed producing Oil and Gas Properties
evaluated in the Third Amendment Reserve Reports (on a combined basis), for each
of the 24 full calendar months following such date; and (b) on April 1 and
October 1 of each year, commencing with April 1, 2021 (each, a “Minimum Hedging
Requirement Date”), the Borrower shall provide evidence to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, that the Loan Parties have entered into Swap Agreements with one or more
Approved Counterparties hedging minimum notional volumes of at least 75% of the
reasonably projected production of crude oil and natural gas, calculated on a
combined basis and on a barrel of oil equivalent basis, from proved developed
producing Oil and Gas Properties evaluated in the Reserve Report most recently
delivered to the Administrative Agent, for 24 full calendar months following
such Minimum Hedging Requirement Date (provided that the Loan Parties shall not
be required to hedge volumes attributable to the reasonably projected production
from offshore Oil and Gas Properties for the months of August, September or
October).

2.6 Amendment to Section 9.04(c). Section 9.04(c) is hereby amended and restated
in its entirety to read as follows:

(c) from and after the Scheduled Redetermination Date for the November 1, 2021
Scheduled Redetermination, the Borrower may make cash distributions to the
holders of its Equity Interests following the date of delivery of the financial
statements for each fiscal quarter pursuant to Section 8.01(a) or
Section 8.01(b), as applicable, and the related compliance certificate for such
fiscal quarter pursuant to Section 8.01(c), in an aggregate amount not to exceed
100% of Free Cash Flow for the fiscal quarter most recently ended, so long as
both before, and immediately after giving effect to, any such distribution,
(i) no Default or Event of Default exists or would exist, (ii) the unused
portion of the Commitments is equal to or greater than 25% of the total
Commitments, (iii) the Leverage Ratio is less than or equal to 2.00 to 1.00 (on
a pro forma basis as the Leverage Ratio is recomputed on such date using
(A) Total Debt outstanding on such date and (B) EBITDAX for the four fiscal
quarters (or, if applicable, the relevant annualized period determined in
accordance with Section 9.01(a)) ending on the last day of the fiscal quarter
immediately preceding such date for which financial statements are available),
and (iv) the Administrative Agent shall have received a certificate of a
Financial Officer, setting forth reasonably detailed calculations of Free Cash
Flow for the immediately preceding fiscal quarter for which financial statements
have been delivered pursuant to Section 8.01(a) or Section 8.01(b), as
applicable, which shall be in substantially the form of Exhibit J hereto;
provided that, notwithstanding the foregoing, no such Restricted Payment shall
be permitted to be made under this Section 9.04(c) during any Borrowing Base
Redetermination Period.

2.7 Amendment to Section 9.04(d). Section 9.04(d) is hereby amended by replacing
each reference to the phrase “the November 1, 2020 Scheduled Redetermination”
therein with the phrase “the November 1, 2021 Scheduled Redetermination”.

 

Page 5



--------------------------------------------------------------------------------

2.8 Amendment to Section 10.01(d). Section 10.01(d) is hereby amended by
replacing the phrase “Section 8.17, Section 8.19” therein with the phrase
“Section 8.17, Section 8.18, Section 8.19”

2.9 Amendment to Schedules and Exhibits.

(a) The Credit Agreement is hereby amended by adding a new Exhibit J to read as
set forth on Exhibit J to this Third Amendment.

(b) Each of Schedule 7.14 and Schedule 7.25 is hereby amended and restated in
its entirety in the form attached hereto as Schedule 7.14 and Schedule 7.25,
respectively.

(c) The Table of Contents to the Credit Agreement is hereby amended to add the
following references where alphabetically appropriate in the ANNEXES, EXHIBITS
AND SCHEDULES portion thereof to read as follows:

Exhibit J Form of Free Cash Flow Certificate

Section 3. Assignment and Assumption. On the Third Amendment Effective Date,
immediately prior to giving effect to the amendments in Section 2 of this Third
Amendment, each of JPMorgan Chase Bank, N.A., Royal Bank of Canada, KeyBank
National Association, Frost Bank and Cadence Bank, N.A. (each an “Existing
Lender”, and collectively, the “Existing Lenders”) has, in consultation with the
Borrower, agreed to, and, for an agreed consideration, does hereby reallocate
its Maximum Credit Amount, Commitment and Loans (and participations in Letters
of Credit and LC Disbursements) to allow each of Wells Fargo Bank, National
Association, Fifth Third Bank, National Association, CIT Bank, N.A., and West
Texas National Bank (each, a “New Lender”, and collectively, the “New Lenders”)
to become a party to the Credit Agreement as a Lender by acquiring an interest
in the Aggregate Maximum Credit Amount and the total Commitments (the
“Reallocation”). On the Third Amendment Effective Date, and after giving effect
to the Reallocation: (a) the Maximum Credit Amount and Applicable Percentage of
each Lender (including the New Lenders) shall be as set forth on Annex I
attached to this Third Amendment, which Annex I supersedes and replaces Annex I
to the Credit Agreement (and Annex I to the Credit Agreement is hereby amended
and restated in its entirety to read as set forth on Annex I attached hereto);
and (b) each New Lender shall become a party to the Credit Agreement, as amended
by this Third Amendment, as a “Lender” and have all of the rights and
obligations of a Lender under the Credit Agreement, as amended by this Third
Amendment, and the other Loan Documents. Each of the Administrative Agent, each
Existing Lender, the Issuing Bank and the Borrower hereby consents and agrees to
the Reallocation, including each New Lender’s acquisition of interest in the
Maximum Credit Amount and Commitments and each Existing Lender’s assignment of
its Maximum Credit Amount, Commitment, Loans and participations in Letters of
Credit to the extent necessary to effect the Reallocation. With respect to the
Reallocation, each Existing Lender (other than Cadence Bank, N.A. (“Cadence”))
shall be deemed to have sold and assigned its Maximum Credit Amount, Commitment,
Loans and participations in Letters of Credit, and Cadence and each New Lender
shall be deemed to have acquired the Maximum Credit Amount, Commitment, Loans
and participations in Letters of Credit allocated to it from each Existing
Lender (other than Cadence), pursuant to the terms and conditions of the
Assignment and

 

Page 6



--------------------------------------------------------------------------------

Assumption attached as Exhibit G to the Credit Agreement (the “Assignment
Agreement”), as if each Existing Lender (other than Cadence), Cadence, and each
New Lender had executed such Assignment Agreement with respect to the
Reallocation, pursuant to which, (i) Cadence and each New Lender shall be an
“Assignee”, (ii) each Existing Lender (other than Cadence) shall be an
“Assignor” and (iii) the term “Effective Date” shall be the Third Amendment
Effective Date as defined herein. The Administrative Agent hereby waives the fee
payable to the Administrative Agent pursuant to Section 12.04(b) of the Credit
Agreement in connection with the Assignment and Assumption. On the Third
Amendment Effective Date, the Administrative Agent shall take the actions
specified in Section 12.04(b)(iv), including recording the assignments described
herein in the Register, and such assignments shall be effective for purposes of
the Credit Agreement.

Section 4. Conditions Precedent. This Third Amendment shall become effective on
the date (such date, the “Third Amendment Effective Date”), which date must
occur on or prior to December 31, 2020, when each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

4.1 Counterparts. The Administrative Agent shall have received from each Lender
and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such Persons.

4.2 Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Third
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement.

4.3 Equity Contribution. The Administrative Agent shall have received evidence,
in form and substance reasonably satisfactory to the Administrative Agent, that
the Borrower shall have received gross cash proceeds from new common equity
capital contributions from the holders of its Equity Interests of not less than
$25,000,000.

4.4 Unused Commitments and Unrestricted Cash. The Administrative Agent shall be
reasonably satisfied that on the Third Amendment Effective Date, after giving
effect to the transactions contemplated to occur on the Third Amendment
Effective Date (including any Borrowings or other extensions of credit made on
the Third Amendment Effective Date), the sum of (a) the unused Commitments plus
(b) the amount of unrestricted cash and Cash Equivalents of the Borrower and the
Consolidated Subsidiaries that is held in Deposit Accounts and/or Securities
Accounts subject to a Control Agreement, shall be an amount equal to at least
$10,000,000.

4.5 Mid-Con Lease Operating Statements and Reserve Report. The Administrative
Agent shall have received (a) lease operating statements and production reports
with respect to the Mid-Con Properties evaluated in the Mid-Con Merger Reserve
Report, in form and substance reasonably satisfactory to the Administrative
Agent, for the fiscal year ended December 31, 2019 and for each fiscal quarter
thereafter ending at least 45 days prior to the date on which the Mid-Con Merger
is consummated; and (b) the Third Amendment Reserve Reports.

 

Page 7



--------------------------------------------------------------------------------

4.6 Pro Forma Financial Statements. The Administrative Agent shall have received
a pro forma financial forecast of the Borrower and its subsidiaries for the
fiscal quarter ending September 30, 2020 and the fiscal years ending
December 31, 2019, December 31, 2020, December 31, 2021 and December 31, 2022,
in each case, in form and substance acceptable to the Administrative Agent.

4.7 Merger Closing; Merger Certificate. The Mid-Con Merger shall have been (or
contemporaneously with the Third Amendment Effective Date shall be) consummated
in accordance with the terms of the Mid-Con Merger Documents. The Administrative
Agent shall have received an officer’s certificate from the Borrower, certifying
(a) that (i) the Mid-Con Merger has been consummated in accordance with
applicable law and the terms described in the Mid-Con Merger without giving
effect to any waiver, modification or consent thereunder that is materially
adverse to the interests of the Lenders (in their capacities as such), and in
connection therewith, the Borrower (or one or more of its Subsidiaries) has
acquired all of the Mid-Con Properties evaluated in the Mid-Con Merger Reserve
Report, (ii) that attached thereto is a true and complete (A) executed copies of
the Mid-Con Merger Documents, which shall be in form and substance satisfactory
to the Administrative Agent and the Lenders; and (B) a true and correct copies
of each certificate of merger certified by the Secretary of State of Delaware
evidencing the effectiveness of the Mid-Con Merger.

4.8 Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the Secretary, Assistant Secretary or a Responsible Officer of
each of Michael Merger Sub LLC, Mid-Con Energy Partners, LP, Mid-Con Energy
Properties, LLC and Mid-Con Energy GP, LLC (each, a “New Credit Party”), setting
forth (i) resolutions of the members, board of directors or other appropriate
governing body with respect to the authorization of such New Credit Party to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of such New
Credit Party who are authorized to sign the Loan Documents to which such New
Credit Party is a party and who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with the Credit Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the limited
liability company agreement and certificate of formation (or equivalent
organizational documents) of such New Credit Party, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificates until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

4.9 Certificates of Good Standing. The Administrative Agent shall have received
a certificate of the appropriate State agency where each New Credit Party is
formed or incorporated with respect to the existence, qualification and good
standing of such New Credit Party.

4.10 Joinder Documentation. The Administrative Agent shall have received
(i) from each New Credit Party counterparts (in such number as may be requested
by the Administrative Agent) of an Assumption Agreement (as such term is defined
in the Guarantee and Collateral Agreement), which Assumption Agreement shall be
in form and substance reasonably

 

Page 8



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, signed on behalf of such New Credit
Party and (ii) from the Borrower counterparts (in such number as may be
requested by the Administrative Agent) of a Supplement (as such term is defined
in the Guarantee and Collateral Agreement) to the Guarantee and Collateral
Agreement, which Supplement shall be in form and substance reasonably
satisfactory to the Administrative Agent, signed on behalf of the Borrower. In
connection with the execution and delivery of each Supplement, the
Administrative Agent have received certificates, together with undated, blank
stock powers for each such certificate, representing all of the issued and
outstanding Equity Interests of each New Credit Party owned by the Borrower or
any Subsidiary, to the extent such Equity Interests are certificated.

4.11 Legal Opinion. The Administrative Agent shall have received an opinion of
Simpson Thacher & Bartlett LLP, special counsel to the Borrower with respect to
each New Credit Party, in form and substance reasonably satisfactory to the
Administrative Agent.

4.12 Lien Search Results. The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of each New Credit Party in its jurisdiction of organization, other
than those being assigned or released on or prior to the Third Amendment
Effective Date or Liens Permitted by Section 9.03 of the Credit Agreement.

4.13 Payoff of Mid-Con Credit Facility. The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all outstanding indebtedness of Mid-Con and its
subsidiaries under that certain Credit Agreement, dated as of December 20, 2011,
by and among Mid-Con Energy Properties, LLC, as borrower, Mid-Con Energy
Partners, LP, as guarantor, Wells Fargo Bank, National Association, as
administrative agent and collateral agent, and the lenders party thereto, shall
have been, or substantially concurrently with the Third Amendment Effective
Date, will be, repaid in full, all commitments in respect thereof have been
terminated, and all security and guarantees in respect thereof discharged and
released.

4.14 Mortgages. The Administrative Agent shall have received duly executed and
notarized deeds of trust and/or mortgages or supplements to existing deeds of
trust and/or mortgages in form reasonably satisfactory to the Administrative
Agent, to the extent necessary so that the Mortgaged Properties represent at
least 90% of the total value of the proved Oil and Gas Properties evaluated in
the Third Amendment Reserve Reports (on a combined basis).

4.15 Title. The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, title information
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 85% of the total value of the proved Oil and Gas Properties
evaluated in the Third Amendment Reserve Reports (on a combined basis).

4.16 Releases. The Administrative Agent shall have received (a) evidence
satisfactory to it that all Liens on the Mid-Con Properties (provided that Liens
permitted under Section 9.03 may exist) have been released or terminated,
subject only to the filing of applicable terminations, releases or assignments
and (b) duly executed recordable releases and terminations acceptable to the
Administrative Agent with respect thereto.

 

Page 9



--------------------------------------------------------------------------------

4.17 No Default. No Default shall have occurred and be continuing as of the
Third Amendment Effective Date.

The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective (and the Third Amendment Effective Date shall occur)
upon the fulfillment (or waiver in accordance with Section 12.02) of the
conditions precedent set forth in this Section 4 to the satisfaction of the
Administrative Agent. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes. For purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the Third Amendment
Effective Date specifying its objection thereto. Notwithstanding anything to the
contrary contained herein, if the Third Amendment Effective Date does not occur
on or prior to 5:00 p.m. (Houston time) on December 31, 2020, then none of the
conditions contained in this Section 4 shall be deemed to be satisfied, and the
Third Amendment Effective Date shall not occur.

Section 5. Post-Closing Delivery of Control Agreements. On or prior to the date
that is fifteen (15) days after the Third Amendment Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion), the
Borrower shall deliver or cause to be delivered to the Administrative Agent duly
executed Control Agreements with respect to each Deposit Account, Commodity
Account and Securities Account of each New Credit Party (other than, in each
case, Excluded Accounts) in existence on the Third Amendment Effective Date.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the Third
Amendment Effective Date.

6.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby: (a) acknowledges the terms of this Third Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the Third Amendment Effective Date each reference to the Credit
Agreement in the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this Third Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this Third Amendment: (i) the representations and warranties set forth
in each Loan Document are true and correct in all material respects (except to
the extent any such representations and warranties are limited by materiality,
in which case, they are true and correct in all respects), except to the extent
any such

 

Page 10



--------------------------------------------------------------------------------

representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (except to the extent any such representations
and warranties are limited by materiality, in which case, they shall be true and
correct in all respects) as of such specified earlier date and (ii) no Default
has occurred and is continuing.

6.3 Counterparts. This Third Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Third Amendment.

6.4 No Oral Agreement. This Third Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

6.5 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
documented out- of-pocket expenses incurred in connection with this Third
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent.

6.7 Severability. Any provision of this Third Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

6.9 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

[Signature Pages Follow]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed, effective as of the Third Amendment Effective Date.

 

BORROWER

 

CONTANGO OIL & GAS COMPANY

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Charles L. McLawhorn, III   Title:   Senior Vice President & General
Counsel

GUARANTORS

 

CONTANGO OPERATORS INC.

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Charles L. McLawhorn, III   Title:   Senior Vice President & General
Counsel  

CONTARO COMPANY

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Charles L. McLawhorn, III   Title:   Senior Vice President & General
Counsel  

CONTANGO MIDSTREAM COMPANY

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Charles L. McLawhorn, III   Title:   Senior Vice President & General
Counsel  

CONTANGO ALTA INVESTMENTS, INC.

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Name: Charles L. McLawhorn, III   Title:   Senior Vice President &
General Counsel  

CONTANGO RESOURCES, INC.

  By:  

/s/ Charles L. McLawhorn, III

  Name:   Charles L. McLawhorn, III   Title:   Senior Vice President & General
Counsel

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

  By:  

/s/ Anson Williams

  Name:   Anson Williams Title:   Title:   Authorized Officer

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

ROYAL BANK OF CANADA,

 

as a Lender

  By:  

/s/ Jay T. Sartain

  Name:  

Jay T. Sartain

  Title:  

Authorized Signatory

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

CADENCE BANK, N.A.,

 

as a Lender

  By:  

/s/ Molly Wickman

  Name:  

Molly Wickman

  Title:  

Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   KEYBANK NATIONAL ASSOCIATION,  

as a Lender

  By:  

/s/ George E. McKean

 

Name: George E. McKean

 

Title: Senior Vice Presidentd

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   FROST BANK,  

as a Lender

  By:  

/s/ Matt Shands

 

Name: Matt Shands

 

Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION,  

as a Lender

  By:  

/s/ Max Gilbert

 

Name: Max Gilbert

 

Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas Kleiderer

Name: Thomas Kleiderer

Title: Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:  

CIT BANK, N.A.,

 

as a Lender

  By:  

/s/ Katya Evseev

 

Name: Katya Evseev

 

Title: Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:  

WEST TEXAS NATIONAL BANK,

 

as a Lender

 

By:

 

/s/ C. Scott Wilson

 

Name: C. Scott Wilson

 

Title: Senior Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF FREE CASH FLOW CERTIFICATE

Reference is made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent
and the other agents and lenders (the “Lenders”) which are or become parties
thereto. Each capitalized term used herein has the same meaning given to it in
the Credit Agreement unless otherwise specified.

 

  (a)

The amount of Free Cash Flow for the immediately preceding fiscal quarter, is $
                .

 

  (b)

Attached hereto as Annex I are reasonably detailed calculations demonstrating
the amount of Free Cash Flow set forth above.

The undersigned is the [        ] of the Borrower, and as such he/she is
authorized to execute this certificate on behalf of the Borrower.

EXECUTED AND DELIVERED this [        ] day of [         ].

 

CONTANGO OIL & GAS COMPANY, a Texas corporation

By:  

 

Name:   Title:  

 

Exhibit J



--------------------------------------------------------------------------------

ANNEX I

FREE CASH FLOW CALCULATION

 

Exhibit J